June 27, 2017 Consent of Independent Auditor We hereby consent to the incorporation by reference in this Annual Report on Form 40-F for the year ended March 31, 2017 of CAE Inc. of our report dated May 31, 2017, relating to the consolidated financial statements, and the effectiveness of internal control over financial reporting, which appears in the Exhibit incorporated by reference in this Annual Report on Form 40-F. We also consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333 97185 and 333-155366) of CAE Inc. of our report dated May 31, 2017 referred to above. 1 CPA auditor, CA, public accountancy Permit No. A123498 PricewaterhouseCoopers LLP 1250, Rene-Levesque Boulevard West, Suite 2500, Montreal, Quebec, Canada H3B 4Y1 T: +1 , F: +1 , www.pwc.com/ca  PwC  refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership.
